Matter of Peters v Auburn Corr. Facility (2019 NY Slip Op 08127)





Matter of Peters v Auburn Corr. Facility


2019 NY Slip Op 08127


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019

PRESENT: SMITH, J.P., PERADOTTO, CARNI, NEMOYER, AND WINSLOW, JJ. (Filed Nov. 8, 2019.) 


MOTION NO. (754/19) TP 19-00004.

[*1]IN THE MATTER OF LUCIOUS PETERS, PETITIONER, 
vAUBURN CORRECTIONAL FACILITY, RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.